Citation Nr: 0824965	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-35 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin cancer, and if 
so, whether the claim should be granted.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The record reflects that the veteran has been diagnosed with 
actinic keratosis and xerosis, but neither of these skin 
disorders is currently on appeal.  If the veteran believes 
that he is entitled to service connection for one or both of 
these disorders, he should so inform the RO, which should 
respond appropriately to any such clarification from the 
veteran.  

The veteran's claim to reopen is addressed in the Remand that 
follows the order section of this decision.


FINDING OF FACT

The veteran does not have a sleep disorder.


CONCLUSIONS OF LAW

A sleep disorder was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the RO provided the veteran with 
adequate VCAA notice in a letter mailed in July 2004, prior 
to its initial adjudication of the claim.  Although the 
veteran was not provided notice with respect to the 
effective-date or disability-rating element of the claim 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for a 
sleep disorder.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The Board also notes that service medical records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
The Board acknowledges that the veteran has not been afforded 
a VA examination in response to the claim and that a VA 
medical opinion addressing the etiology of the claimed 
disability has not been obtained, but has determined that VA 
has no duty to provide an examination or obtain a medical 
opinion in this case because there is no reasonable 
possibility that such development would result in evidence to 
substantiate  the claim.  In this regard, the Board notes 
that the record contains no medical evidence of a sleep 
disorder and that the veteran has not even alleged that he 
has been diagnosed with or treated for a sleep disorder.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

There is no medical evidence showing that the veteran has 
ever been found to have a sleep disorder.  The evidence of 
this claimed disability is limited to the veteran's own 
statements.  While the veteran is competent to state that he 
has problems with sleeping, as a lay person, he is not 
competent to diagnose a sleep disorder or to provide an 
opinion concerning the etiology of any such disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, in view of the absence of any medical evidence 
of this claimed disability, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Service connection for a sleep disorder is denied.


REMAND

In November 2005, the veteran reported that he was treated 
for skin cancer in 1984 by R.S., M.D.  In connection with his 
earlier claim, he also reported being diagnosed with skin 
cancer in 1984, but he only authorized VA to obtain records 
from Dr. R.S., pertaining to treatment in 1987.  
Consequently, those were the only records obtained by VA.  
Since the record does not reflect that all indicated 
development to obtain the 1984 records has been undertaken, 
this case is REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:

1.  The appellant should be requested to 
submit all outstanding medical records 
pertaining to his post-service treatment 
for skin cancer or to provide the 
identifying information and any necessary 
authorization for VA to obtain a copy of 
the medical records on his behalf.  In 
particular, the veteran should submit or 
authorize VA to obtain the records 
pertaining to his treatment in 1984 by 
Dr. R.S.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the appellant and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


